DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 1 (Claims 1, 8-12 and 20-23) in the reply filed on 11/16/2022 without traverse is acknowledged. 
Furthermore claim 8 does not read on elected species 1. Therefore Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-12, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2016000553 A1) in view of Vinciarelli (US 20050110606 A1).
Regarding Claim 1:
Sullivan teaches that A resonant coil with integrated capacitance, comprising: 
at least one separation dielectric layer (2906, Fig. 32; para 0127) and a plurality of conductor layers (2902, 2904; Fig. 32) stacked in an
alternating manner, each of the plurality of conductor layers including: 
a first conductor sublayer (2902(1), Fig. 32) forming a plurality of first discontinuities (2928, Fig. 30; para 0129) , 
a second conductor sublayer (2904(1), Fig. 32) forming a plurality of second discontinuities each 
second discontinuity being displaced from each first discontinuity, and 
a sublayer dielectric layer (2906) separating the first and second conductor sublayers.
Sullivan teaches the claimed invention except for a plurality of first discontinuities and a plurality of second discontinuities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of first discontinuities and a plurality of second discontinuities, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04 (VI-B)
Furthermore, Vinciarelli teaches that a plurality of first discontinuities (not labeled; i.e. winding 54a shows two gaps in Fig. 6; para 0033) and a plurality of second discontinuities (not labeled; i.e. winding 54f shows two gaps in Fig. 6;).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sullivan in view of Vinciarelli  to have a plurality of first discontinuities and a plurality of second discontinuities to provide a very low value of leakage inductance (see para 0033).

Regarding Claim 9 and 20:
As applied to claim 1 and 11, the modified Sullivan teaches that at least one separation dielectric layer and the plurality of conductor layers being stacked in an alternating manner in a thickness direction (construed from Sullivan’s Fig. 32).  

Regarding Claim 11:
Sullivan teaches that A resonant coil with integrated capacitance, comprising: 
at least one separation dielectric layer (2906, Fig. 32; para 0127) and a plurality of conductor layers (2902, 2904; Fig. 32) stacked in an
alternating manner, each of the plurality of conductor layers including: 
a first conductor sublayer (2902(1), Fig. 32) forming a first discontinuities (2928, Fig. 30; para 0129) , 
a second conductor sublayer (2904(1), Fig. 32) forming a second discontinuities each 
second discontinuity being aligned with first discontinuity, and 
a sublayer dielectric layer (2906) separating the first and second conductor sublayers, wherein adjacent conductor layers of the plurality of conductor layers have different orientations
Sullivan teaches the claimed invention except for a plurality of first discontinuities and a plurality of second discontinuities. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of first discontinuities and a plurality of second discontinuities, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See MPEP 2144.04 (VI-B)
Furthermore, Vinciarelli teaches that a plurality of first discontinuities (not labeled; i.e. winding 54a shows two gaps in Fig. 6; para 0033) and a plurality of second discontinuities (not labeled; i.e. winding 54f shows two gaps in Fig. 6; para 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sullivan in view of Vinciarelli  to have a plurality of first discontinuities and a plurality of second discontinuities to provide a very low value of leakage inductance (see para 0033).

Regarding Claim 12:
As applied to claim 1, the modified Sullivan teaches that at least one separation dielectric layer being formed of a first material, the sublayer dielectric layer of each of the plurality of conductor layers being formed of a second material, the first material having a lower dielectric loss (see Sullivan’s para 0130) than the second material.  

Regarding Claim 22:
As applied to claim 1, the modified Sullivan teaches that at least one conductor layer of the plurality of conductor layers varies in thickness (see para 0132 and Fig. 33).

 Regarding Claim 23:
As applied to claim 1, the modified Sullivan teaches that wherein the at least one separation dielectric layers varies in thickness (2922,  2924;see para 0132 and Fig. 33).

This is a separate rejection to reject claims 1, 9-11 and 21

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 9-11 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayam (US 20180005752 A1).
Regarding Claim 1:
Takayam teaches A resonant coil with integrated capacitance, comprising: 
at least one separation dielectric layer and a plurality of conductor layers (21-22, Fig. 1; para 0040) stacked in an
alternating manner, each of the plurality of conductor layers including: 
a first conductor sublayer (i.e. upper 21 in Fig. 1) forming a plurality of first discontinuities (not labeled; gap in the upper conductor layer 21 in Fig. 1), 
a second conductor sublayer (i.e. lower 21 in Fig. 1) forming a plurality of second discontinuities (not labeled; gap in the lower conductor layer 21 in Fig. 1), each 
second discontinuity being displaced from each first discontinuity, and 
a sublayer dielectric layer (11) separating the first and second conductor sublayers. 

Regarding Claim 9 and 20:
As applied to claim 1 and 11, Takayam teaches that at least one separation dielectric layer and the plurality of conductor layers being stacked in an alternating manner in a thickness direction (construed from Fig. 1).  

Regarding Claim 10:
As applied to claim 9, Takayam teaches that wherein in each conductor layer, each first discontinuity is angularly offset from (construed from Fig. 2A) each second discontinuity around a center axis extending in the thickness direction.  

Regarding Claim 11:
Takayam teaches that A resonant coil with integrated capacitance, comprising: 
at least one separation dielectric layer (11, Fig, 1; para 0039) and a plurality of conductor layers (2902, 290421-25; Fig. 1) stacked in an
alternating manner, each of the plurality of conductor layers including: 
a first conductor sublayer (i.e. upper 21 in Fig. 1) forming a plurality of first discontinuities (not labeled; gap in the upper conductor layer 21 in Fig. 1) , 
a second conductor sublayer (i.e. lower 21 in Fig. 1) forming a plurality of second discontinuities (not labeled; gap in the lower conductor layer 21 in Fig. 1) each 
second discontinuity being aligned with first discontinuity, and 
a sublayer dielectric layer (11) separating the first and second conductor sublayers, wherein adjacent conductor layers of the plurality of conductor layers have different orientations

Regarding Claim 21:
As applied to claim 20, Takayam teaches that wherein in each conductor layer, each second discontinuity is angularly offset from (construed from Fig. 2A) each second discontinuity around a center axis extending in the thickness direction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837